Citation Nr: 0124342	
Decision Date: 10/09/01    Archive Date: 10/09/01

DOCKET NO.  97-32 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include a depressive disorder.


REPRESENTATION

Appellant represented by:	John E. Howell, Attorney at 
Law


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel



INTRODUCTION

The veteran served on active duty from December 1962 to 
November 1965.

This appeal arose from a September 1997 rating decision of 
the St. Louis, Missouri, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
requested benefit.  On November 4, 1998, the Board of 
Veterans' Appeals (Board) issued a decision which denied 
entitlement to service connection for a depressive disorder, 
finding that the claim was not well grounded.

The veteran subsequently appealed his case to the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999)(hereinafter "the Court").  Following the submission 
of briefs from the appellant and the Secretary, on January 2, 
2001, the Court issued an Order which vacated the November 
1998 Board decision and which returned the case to the Board 
for development consistent with its Order.  Copies of the 
appellant's and appellee's briefs and the Court's Order have 
been made part of the claims file.

On May 31, 2001, the Board remanded this case to the RO for 
additional evidentiary development.  The case is now again 
before the Board for appellate consideration.


FINDING OF FACT

The evidence as to whether an acquired psychiatric disorder 
was incurred in or aggravated in service is in equipoise.  


CONCLUSION OF LAW

Resolving reasonable doubt in the veteran's favor, service 
connection for a depressive disorder is warranted.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303 (2001); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 3.159).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the veteran, 
through his attorney, requested and was granted advancement 
of this case on the docket, because the veteran, who has a 
malignancy of the lungs which has metastasized to the brain, 
is gravely ill.  In order to support such advancement, the 
veteran has waived any further development of the facts of 
the case.  

In this regard, it is noted that this case was remanded by 
the Board in May 2001 in part so that certain private 
treatment and VA outpatient treatment records could be 
obtained and so that medical opinion based on those treatment 
records could be obtained.  On July 26, 2001, the veteran's 
representative submitted a statement in which he and the 
veteran requested that any requested development which had 
not yet been completed be waived.  He indicated that the 
named VA outpatient treatment records, as well as some of the 
private treatment records, had already been submitted in May 
2001.  In August 2001, the RO afforded the veteran the VA 
examination ordered in the May 2001 Board remand.  See 
38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159). 

The veteran was informed of the newly-enacted statutory 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) in the 
Court's January 2001 Order and in the Board's May 2001 
remand.  Because the veteran has specifically waived all 
remaining development directed in the Board's remand, and has 
requested that no further development be done, the Board 
finds that no further assistance is required in order to 
comply with the duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A (West 
Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  

Under the applicable criteria, service connection may be 
granted for a disability which is the result of disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991).  However, personality disorders 
are not diseases or injuries within the meaning of the 
applicable legislation.  38 C.F.R. § 3.303(c) (2001); see 
also Winn v. Brown, 8 Vet. App. 510 (1996); Beno v. Principi, 
3 Vet. App. 439 (1992).   

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Temporary or 
intermittent flare-ups of a pre-existing injury or disease 
are not sufficient to be considered "aggravation in service" 
unless the underlying condition, as contrasted to symptoms, 
is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 
(1993) (citing Hunt v. Derwinski, 1 Vet. App. 292 (1991)).

The veteran's service medical records include the report of 
the December 1962 enlistment examination, which showed that 
the veteran reported he was shy and somewhat nervous.  The 
examiner described the veteran as passive, dependent, and 
somewhat tense, but able to relate in a well-organized 
manner.  A diagnosis of mild passive dependency was assigned.  
After about 14 months of active duty, the veteran reenlisted, 
in March 1964, for a three-year period.  In early December 
1964, the veteran failed to attend Reveille formation, and 
was charged for this violation under the Uniform Code of 
Military Justice.  In late December 1964, the veteran was 
hospitalized for psychiatric treatment.  In January 1965, the 
veteran was again admitted for psychiatric hospitalization 
after an apparent suicidal gesture.  The diagnosis was 
emotionally unstable personality, manifested by impulsivity, 
immaturity, poorly controlled hostility and a suicidal 
gesture.  He had marginal civilian and military adjustment 
and impaired judgment and insight.  He had a marked 
predisposition with mild precipitating stress due to routine 
military duty.  A psychiatric examination was performed in 
August 1965.  This revealed a passive, culturally deprived 
enlisted man, who showed little motivation.  However, no 
mental disease was found.  Concerning his misconduct, the 
veteran stated to the Post Stockade Evaluation Board, in 
September 1965, that he went AWOL because he was nervous and 
depressed, and, as a result, drank too much.  It was 
recommended that he be separated due to unsuitability based 
on unacceptable behavior, rather than for a disqualifying 
mental defect.  It was found that he was otherwise capable of 
being responsible and of distinguishing between right and 
wrong.  The veteran's discharge under conditions other than 
honorable was later upgraded to a discharge under honorable 
conditions.

Post-service clinical records reflect that the veteran was 
hospitalized at a private facility in January 1968.  He 
stated that he had been a chronic alcoholic since the age of 
19.  He reported being consistently intoxicated for the month 
prior to the hospitalization.  He reported that he would have 
periods of depression which would cause him to drink, and he 
described a suicide attempt prior to service.  The mental 
status examination found a flat affect and a very sad facial 
expression.  He was coherent and relevant and he had good 
contact with reality, although he described himself as sad 
and depressed.  He denied hallucinations and delusions and 
was well oriented.  The final diagnosis was psychoneurosis, 
anxiety state, alcoholism as an escape.  In April 1968, he 
was re-admitted after he had begun to drink again. 

In January 1969, the veteran was admitted to this same 
facility after ingesting Chloral Hydrate pills with alcohol.  
It was felt that this was not a true suicidal gesture; 
rather, this was deemed to be a picture of a passive 
aggressive personality structure with use of alcohol and 
drugs to escape from basic inadequate feelings.  At 
admission, he appeared to be withdrawn and objectively 
depressed.  He spoke in a low tone, but was coherent and 
relevant.  He had a high score on the MMPI scales for 
neurosis and depression.  The diagnosis was anxiety, 
depressive, habitual excessive drinking.  

In March 1970, he was re-admitted to this facility.  He was 
somewhat intoxicated and incoherent.  At admission, he was 
also belligerent, nervous and depressed.  He could not 
express why he had begun to drink.  During his stay, his 
speech was spontaneous, coherent and relevant and his 
psychomotor activity was normal.  His general mood and 
responses were also normal.  There was no flatness of affect, 
he denied hallucinations and delusions and he was oriented in 
three spheres.  The diagnosis was episodic excessive 
drinking, alcohol intoxication.

The veteran was treated by a private facility on an 
outpatient basis between June 1996 and May 2000.  On June 18, 
1996, the veteran was noted to have a long history of alcohol 
abuse, which he attributed to seasonal depression.  He noted 
that he would drink one to two quarts of vodka or Scotch 
daily.  He admitted to having a suicidal plan.  The mental 
status examination noted that he was motivated to stop 
drinking and he absolutely denied having suicidal thoughts.  
There was no indication of delusions or hallucinations and 
his memory was intact.  The diagnoses were alcohol dependence 
and rule out seasonal affective disorder.  Throughout 1996 
and 1997, he was treated for complaints of depression.  The 
proper dose of medication was elusive and he complained 
repeatedly that it was not helping his condition.  During 
this time, he also injured his back, which contributed to his 
depression.  On July 15, 1997, he appeared at the facility 
intoxicated.  He was in pain, which the provider indicated 
was probably why he relapsed.  

In May 1999, he called the facility, stating that he was 
suicidal.  He was alert, cooperative and displayed 
appropriate behavior.  He commented that he only felt 
suicidal after drinking.  He also felt that his medications 
made him feel more depressed and irritable.  His affect was 
slightly sad with a congruent mood.  On December 20, 1999, 
his affect was full and his mood was congruent.  His thoughts 
were goal directed and there was no suicidal or homicidal 
ideation present.  The diagnosis was depressive disorder.  In 
May 2000, he stated that he did not believe that he was 
getting relief from the medications.  He was alert and 
cooperative.  His affect was slightly sad and his mood was 
congruent.  His thoughts were goal directed and there was no 
evidence of hallucinations or delusions.  There was also no 
indication of suicidal ideation.

The veteran submitted a statement in April 1999 in which he 
stated that he and others had been sent on a classified 
mission in December 1964 to Africa.  They were all given a 
great deal of alcohol while there.  He indicated that 
something had happened to make a Staff Sergeant want to fight 
with him, but he could not recall what it was.  He admitted 
to drinking heavily while in Africa; he also received a 
"Dear John" letter while there, after which he attempted 
suicide.  He made another attempt following his return to the 
States.

In June 1999, the veteran's treating physician submitted a 
statement in his behalf.  As to the question of whether the 
veteran suffered from depression in service, the physician 
opinioned, in essence, that there was "not much dispute" 
about it.  The physician noted that the veteran had no 
history of drinking or of any suicidal ideation prior to 
service.  However, he had started to drink and attempted 
suicide twice in the military.  The physician noted that the 
veteran's depression and drinking started in his late teens 
to early twenties, and opined that this was a "fairly 
typical" pattern in an individual with a family 
predisposition to depression.  The physician noted that the 
veteran had a family history of depression; in fact, his 
father had committed suicide when the veteran was 14.  The 
physician further noted that the clinical records from 1996 
to 2000 established that the veteran tended to drink whenever 
he was depressed, and that he was able to maintain sobriety 
when his depression was under adequate control.  The 
physician opined that the fact that the veteran's "mood 
improves and he stops drinking" when he is treated with 
anti-depressants establishes a temporal relationship which, 
according to the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV), indicates that the depressive disorder was 
the primary diagnosis in service and alcohol dependency a 
secondary one.

The private physician noted that the military providers who 
diagnosed the veteran as having a personality disorder failed 
to notice that the symptoms on which this diagnosis was 
based, both at induction and later during service, including 
the suicide attempts, could have been symptoms of depression.  
The physician provided an opinion that the veteran did not 
currently have a personality disorder, and explained why the 
veteran did not meet the criteria for personality disorder.  
The physician also opined that the fact that the veteran did 
not currently have a personality disorder established that 
the diagnosis of personality disorder during service was not 
accurate in terms of current classification of psychiatric 
disorders under DSM-IV, because a personality disorder, if 
present, is life-long.  The physician opined that the veteran 
had a depressive episode in service.

The veteran was afforded a VA examination in August 2001.  
The examination report reflects that the entire claims 
folder, to include the service medical records, was reviewed.  
It was noted that the veteran had experienced a great deal of 
tension after his father's death by suicide; this tension 
forced him to leave school and complete his education outside 
of a classroom.  The veteran stated that his psychiatric 
symptoms had begun in 1964, after he was sent to Africa and 
not to heavy equipment maintenance school, as promised when 
he re-enlisted.  The records showed heavy drinking from 1968 
to 1970, which he said he did to alleviate his depression.  

The mental status examination referred to his frail medical 
condition.  The veteran's affect was mildly restricted.  He 
rated his mood as "one" on a scale of zero to ten (with 
zero being the worst and ten being the best).  He described 
his sleep as adequate with two sleeping pills.  He also had a 
loss of appetite, which was probably due to his physical 
state.  He had had no suicidal ideation since being placed on 
Paxil in 1997.  His speech was slow with long response 
latencies, although overall it was fluent and free of 
paraphasias with a soft volume and slow rate.  His thoughts 
were organized and goal directed.  He indicated that he had 
always been self-conscious, but that this worsened in the 
military, when he felt as if the whole world was after him; 
however, no systematized delusions were present.  Test 
results showed severe depression.  The Axis I diagnoses were 
depression, not otherwise specified, and alcohol dependence 
in sustained full remission.

The report provides an opinion that, at his entry into 
service, the veteran met the DSM IV criteria of a social 
phobia.  It was stated that "[i]t is our opinion that, while 
the record indicated that patient had a history consistent 
with an anxiety disorder upon entry into the service, the 
records provided do not permit a determination that this was 
'an early manifestation of any subsequently diagnosed 
depressive disorder.' "

As to whether the veteran's military service aggravated an 
pre-existing disorder, the VA examination report provides an 
opinion that the veteran's "anxiety may have predisposed him 
to self-medicate with excess use of alcohol," and further 
states that the disinhibiting effects of alcohol led to the 
veteran's numerous difficulties in service, culminating in 
his discharge.  The report further states that the records 
and current statements of the veteran "do not permit 
determination of whether a diagnosable depression preceded 
excessive alcohol use or vice-versa," for the time period of 
the veteran's service to March 1970.
 
The record is essentially devoid of clinical records or other 
evidence regarding the veteran's clinical condition from 1970 
until 1996.  The Board's May 2001 remand directed that 
available clinical records be obtained, but, as noted above, 
the veteran has requested that no further factual development 
be conducted.  The assertions of the veteran and of his 
representative prior to the May 2001 remand suggested that 
additional evidence of the veteran's condition during this 
period could be developed.  The Board notes that the absence 
of such evidence makes the two medical opinions of record, on 
which the Board must base its decision, more difficult to 
interpret.  

After a careful review of the two divergent medical opinions 
of record, the Board is unable to assign greater weight or 
probative value to either opinion.  The Board notes in 
particular that, although the private physician opined that 
the veteran was depressed in service, that the symptoms noted 
in service "could not be due to the personality disorder he 
was labeled with," and "should be accounted for by a 
depressive episode," the last paragraph of the opinion 
states that a "[c]ase could be made" that the veteran was 
predisposed to depressive disorder and that military service 
"probably did contribute to initiating and triggering the 
disorder."  This statement is less supportive of the 
veteran's claim than the rest of the opinion.

The VA examination report clearly states that the service 
medical records and the clinical evidence through 1970 are 
not a sufficient basis for determining whether the veteran 
manifested depression in service or whether excessive alcohol 
use was the primary or secondary diagnosis.  However, the VA 
examiners did not discuss consideration of the more recent 
evidence or medical principles, as the private physician did.  
Unfortunately, the VA opinion is devoid of any comment as to 
whether consideration of the more recent evidence, which the 
private physician included as part of the basis for his 
opinion, could allow a better determination of the likelihood 
that the veteran's depression had its onset in service, as 
the private physician opined.  

The only disorder diagnosed during service was a personality 
disorder, which, as noted above, is not subject to service 
connection.  See 38 C.F.R. § 3.303(c) (2001).  The VA opinion 
explains that the veteran had an anxiety disorder, 
categorized as a social phobia under DSM-IV, rather than a 
personality disorder, at service induction.  The VA opinion 
does not, however, explain the significance of the continued 
diagnosis of personality disorder in service after the 
veteran's symptoms changed.  Moreover, the VA opinion does 
not explain how the anxiety disorder, which the VA report 
opines was aggravated in service, relates to the veteran's 
post-service clinical course.  

The private physician did not specifically state whether he 
reviewed the veteran's service medical records, but he 
clearly discussed all post-service clinical records.  The VA 
examiners clearly stated that the veteran's entire claims 
file was reviewed, but the examiners did not discuss the 
significance of the evidence after 1970.  For these reasons, 
the Board does not find one of the medical opinions of 
greater persuasive value or weight than the other.  Thus, 
further medical opinion would normally be required to 
reconcile the medical evidence of record, but, in this case, 
the circumstances do not allow time for additional 
development and medical opinion.  

The Board finds that the evidence currently of record as to 
whether a current chronic depressive disorder was incurred or 
aggravated in service is in equipoise.  Therefore, under the 
statutory provisions of 38 U.S.C.A. § 5107(b) (West Supp. 
2001) regarding resolution of doubt, the evidence warrants a 
grant of service connection for a depressive disorder.  


ORDER

Service connection for a depressive disorder is granted.




		
	TRESA M. SCHLECHT
	Acting Member, Board of Veterans' Appeals



 

